Title: To George Washington from Robert Dinwiddie, 26 January 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Jany 26th 1757

Yrs of the 12th I recd—I am very sorry for the Mutiny You mention on the So. Branch, & I greatly approve the Steps You took to stop it; I hope the six Deserters have been apprehended & punish’d; the Persons under Sentence of Death, I hear some

of them are Serjeants & Corporals, it’s a most aragant Affair in them to promote & countenance Mutiny for which they deserve the Sentence pass’d on them; however take proper Methods to make them sensible of their atrocious Crime; I desire You may pardon them, but some of them for Example shou’d be reduced & put into the Ranks, & others appointed in their room, but this is left to You.
As Your People are enlisted with the Money rais’d for His Majesty’s Service, paid with the same, & incorporated into a Regiment in his Pay, I conceive they are subject to the Articles of War, & every other Regulation as His Majesty’s more imediate Regular Forces, in this Opinion the Attoy Genl agrees with me.
Mr Walker has broke his Promise to me, but never intimated any ill Usage from You. I cou’d not imagine his Reasons & only suggested that he might have some Hindrance or Disappointmt in discharge of his Duty; I expect him in Town when shall talk with him fully on the Affair; he sent me an Acct of 690 Annual Charges attending his Duty, besides his own Pay which wou’d be a monstrous Charge on the Country; I therefore intend to put the Victualg in an other Channel when the Assembly meets at present I cannot see any Inc⟨onveniency, as⟩ Provisions are contracted for to s⟨upply yo. for⟩ some Months, which Mr Walker ⟨says were by⟩ his Orders to Mr Rutherfurd.
As Ct. McNeill is at Wi⟨nchester, it⟩ will be too long to wait his coming ⟨here to go with the Catabaws, they are an avaricious greedy set of People. I think yo. was wrong in giving ’em all horses. I fear it will be expected by others.⟩ I am much plagued & troubled to please them.
Mr Mercer tells me he has engag’d a number of Servants; I wrote You to engage no more till I know where to get Money to pay them; there is none to be had from the Treasury; however if he can put of the Paying for them till April I hope then to supply him for those he has enlisted & desire him to purchase no more.
I am sorry that Gentn cou’d not understand Yr Directions in regard to the Ambrozures &ca no doubt You made a Draught of the Works for his Conduct.
You have acted properly in evacuating no more Forts than were necessary to reinforce the two Garrisons. I have the Return

of Your Strength which shall transmit to Lord Loudoun—Great Clamours here against the many Officers in Commission to comd so few Men, & I dare say Lord Loudoun will take Notice of it—I wish You had a better supply of Tools.
Yr Letter of the 14th I shall answer by Jenkins who I detain till my Express arrives from my Lord I expect him daily as he left N. York the 9th of this Month, I shall then be more able to write You, in the mean Time I remain—Sir Your humble Servant

Robt Dinwiddie


Capt. P⟨earis⟩ says You have order’d ⟨his men to be⟩ continued in Pay—⟨I wrote Majr⟩ Lewis to send them to ⟨You to be inc⟩orporated into the ⟨Regmt—I kno⟩w no Service they ⟨mutilated at pres⟩t, but it seems ⟨mutilated nak⟩ed they cd not ⟨march.⟩

